

108 S3605 IS: Food Bank Access to Farm Fresh Produce Act of 2020
U.S. Senate
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3605IN THE SENATE OF THE UNITED STATESMay 5, 2020Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Specialty Crops Competitiveness Act of 2004 to provide specialty crop block grants to fund State food banks and food access networks.1.Short titleThis Act may be cited as the Food Bank Access to Farm Fresh Produce Act of 2020.2.Grants for State food banks and food access networksSection 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) through (5) as subparagraphs (A), (B), (C), (D), and (F), respectively, and indenting appropriately;(B)in subparagraph (D) (as so redesignated), by striking and at the end;(C)by inserting after subparagraph (D) (as so redesignated) the following:(E)by assisting State food banks and food access networks in accordance with paragraph (2); and;(D)in the matter preceding subparagraph (A) (as so redesignated), by striking Using the funds and inserting the following:(1)In generalUsing the funds; and(E)by adding at the end the following:(2)Grants for food banks and food access networks(A)In generalNot later than 30 days after the date of enactment of the Food Bank Access to Farm Fresh Produce Act of 2020, the Secretary shall make grants under paragraph (1) to States in accordance with subparagraph (B) to disburse funds in the form of grants to eligible entities described in subparagraph (C). (B)Grants to StatesTo carry out subparagraph (A), notwithstanding subsections (d) through (g), the Secretary shall award a grant to the State department of agriculture in each of the 20 States that have produced the highest quantity of specialty crops during the most recent 3-year period.(C)Eligible entities describedThe eligible entities referred to in subparagraph (A) are State food banks and food access networks that—(i)the applicable State department of agriculture determines are qualified to receive a grant under that subparagraph; and(ii)purchase specialty crops directly from farmers in the State and not—(I)through packers, repackers, shippers, or brokers; or (II)at terminal markets.(D)Use of fundsA grant received by an eligible entity under subparagraph (A) may be used only—(i)to procure and distribute specialty crops;(ii)to purchase, lease, or otherwise acquire vehicles, including refrigerated vehicles, or other equipment to carry out activities related to procurement and distribution of specialty crops;(iii)to pay for the cost of additional personnel;(iv)to pay for travel relating to procurement of specialty crops; and(v)to pay for preparation, storage, and transportation of specialty crops, including delivery to end-consumers.;(2)in subsection (c)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately; (B)in the matter preceding subparagraph (A) (as so redesignated), by striking Notwithstanding subsection (b), and inserting the following:(1)In generalNotwithstanding subsection (b), and except as provided in paragraph (2),; and(C)by adding at the end the following:(2)Grants for food banks and food access networksNotwithstanding subsection (b), the amount of a grant received by a State under subsection (a)(2) shall be not less than $100,000,000.; and(3)in subsection (l)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting except for grants made under subsection (a)(2), before using—; and(B)by adding at the end the following:(3)Emergency funding for grants for food banks and food access networks(A)In generalOut of amounts in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary $8,000,000,000 to award grants under subsection (a)(2), to remain available until expended.(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to award grants under subsection (a)(2) the amount transferred under subparagraph (A), without further appropriation.(C)Emergency designation(i)In generalThe amounts provided by this paragraph are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(ii)Designation in SenateIn the Senate, this paragraph is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018..